Citation Nr: 1134416	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the issue in April 2010.  The remand development is complete and the matter has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran was diagnosed with hepatitis C many years after service.

2.  The Veteran's hepatitis C is less likely than not related to his service or to any aspect thereof, including inoculations received in service.


CONCLUSION OF LAW

Hepatitis C was not incurred during or as a result of the Veteran's active service. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In this case, notice was provided to the Veteran in July 2006, prior to the initial RO decision in May 2007.  The content of the notice fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The claim was subsequently readjudicated after providing the Veteran with an opportunity to respond to the notice.  Furthermore, the Veteran was told it was his responsibility to support the claim with appropriate evidence, and he was provided with the text of the relevant regulations relating to VA's duty to notice and assist.

The Veteran has not been provided notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006), that a disability rating and an effective date for the award of benefits will be assigned if benefits are granted.  However, given that the claim is being denied, any question as to the appropriate disability rating or effective date for a grant of service connection is moot, and there can be no failure to notify prejudice to the Veteran.  Id.

As to VA's duty to assist, the RO obtained all available medical records identified by the Veteran.  The service treatment and post service VA and private treatment records are in the claims file.  The Veteran suggested that he had treatment at a VA facility in 1978, but a January 2007 letter from the VA Medical Center in Houston, Texas, notified VA that those records were no longer available.  Also, the Veteran identified Boone Hospital Center as a facility for treatment, but they also provided a negative response in December 2006 to VA's request for records.  Finally, the Social Security Administration notified VA in May 2010 that records are unavailable.  Because these records were clearly identified as unavailable, any further attempts to obtain them would be futile.  Thus, a remand for further development of the record in this regard is unnecessary.

The Veteran was also afforded a VA examination in May 2007 and the report is of record.  The Board found that examination report to be inadequate and remanded the issue in April 2010 for a new examination.  The April 2011 opinion is thorough and consistent with the Veteran's treatment records, and the examiner adequately addressed the Veteran's contentions.  Accordingly, the more recent opinion is adequate and may be considered in deciding the claim.  

VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  As such, the Board finds that there is no further action to be undertaken to comply with VA's duties to notify and assist, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's hepatitis C, however, is not a disease for which service connection may be granted on a presumptive basis.

Also, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the Veteran is currently diagnosed with hepatitis C, which he believes he contracted during service when he was inoculated with a pneumatic air gun.
His service treatment records do not include inoculation records.  However, the Veteran is competent to state that he received injections via an air gun injector.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Board has found no reason to doubt the credibility of the Veteran's assertion that he received an air gun inoculation while in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  As such, the Board will assume for the purposes of adjudicating the claim that the Veteran received air gun inoculations in service.  

As to in-service risk factors other than inoculation, the Veteran's service treatment records were reviewed in full and otherwise do not demonstrate any risk factors for hepatitis C.  See VBA Letter 211B (98-110), November 30, 1998.  Post-service treatment records reflect the Veteran's reported risk factors for hepatitis C as including a history of tattoos, blood transfusions, intravenous drug use, and multiple sexual partners without the use of protection.  Id.  

At his May 2007 VA examination, the Veteran reported having been diagnosed with hepatitis C in 1994 and again while he was in prison in 2005.  The Veteran reported that he received an immunization with a pneumatic gun in service in 1972 and did not know of any other occasions on which he could have been exposed to hepatitis C.  However, he reported that he underwent a blood transfusion in 1978 after he got out of service and he received two large tattoos after he got out of service.  The examiner indicated, and the service treatment records confirm, that there was no documentation of the Veteran having had a vaccination with any type of air gun while on active duty and no documentation of liver disease while the Veteran was in service.  The examiner reported that the Veteran was asked all the standard questions on how hepatitis C can be contracted and in each case the Veteran answered no.  The examiner concluded that an opinion could not be offered on how the Veteran developed hepatitis without resort to speculation.  However, the Court of Appeals for Veterans Claims (Court) has held that if an examiner concludes that an opinion cannot be rendered without resorting to speculation, the examiner must explain his basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010).  Because this was not done in the May 2007 examination report, the Veteran's claim was remanded for a new examination.

Despite the Veteran's denial of risk factors at the May 2007 VA examination, the evidence of record establishes that the Veteran has been exposed to a litany of hepatitis C risk factors following service. 

For example, a VA discharge summary dated in July 1993 documents that the Veteran had a history of intravenous drug use; additionally, records from the Missouri Department of Corrections dated in May 2006 reveal that the Veteran reported a past history of intravenous drug use.  As such, it is clear from the record that the Veteran has had a significant history of using intravenous drugs.

The Veteran also denied having any high risk sexual encounters at his May 2007 VA examination, but at the April 2011 VA examination he reported a sexual history that was positive for between 100-200 sexual partners without condom use.  

Moreover, the Veteran has been exposed several other risk factors following military service, including receiving a blood transfusion in 1978 and two tattoos thereafter.  

Thus, any report by the Veteran that his only risk factor is the in-service inoculation(s) with the pneumatic air gun is not credible, as it is wholly undermined by the evidence of record (as described above) showing that the Veteran was extensively exposed to various hepatitis C risk factors following military service.  
The record reflects that the Veteran was initially diagnosed with hepatitis C in July 1993.  See reported history in August 1994 Social Security Administration decision.   It is not clear from the record when he initially contracted the disease.  It was merely reported as discovered at the time of treatment for an active case of tuberculosis.  The condition seemingly went untreated, and then in May 2006 a private clinical note again documents the diagnosis of hepatitis C with a notation that it was diagnosed in January 2006.  This positive diagnosis is shown in January 2006 lab results from the same facility, which was the medical facility at which the Veteran received treatment during his incarceration.

Given the Veteran's exposure to numerous recognized risk factors, the Board remanded the Veteran's claim to obtain a VA medical opinion as to the etiology of the Veteran's hepatitis C.

In April 2011 the Veteran underwent a VA examination, after which the VA examiner opined that it was less likely than not, due to the multiple risk factors involved, that the injection claim can be definitively correlated with the sole source for the hepatitis C infection.  This conclusion was based upon the Veteran's reports to the VA examiner, as well as the VA examiner's review of the claims folder, establishing that the Veteran had multiple risk factors for hepatitis C, including tattoos, blood transfusions, ear piercing, history of IV drug abuse, and high risk sexual behavior, in addition to the claimed pneumatic injection technique.

In addition, the earliest indication in the record dates the initial diagnosis of hepatitis C to 1993, which is some eighteen years after his discharge from service.  Thus, there is also no basis upon which to determine that the hepatitis C initially manifested at the time of service.

Again, service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's hepatitis C.  Rather, the evidence of record weighs against such a finding, because the only competent medical opinion adequate for rating purposes is the April 2011 VA examiner's opinion, which does not lend support to the Veteran's claim.  Because the preponderance of the evidence is against the claim, service connection for hepatitis C is not warranted.

The Board has considered the Veteran's assertion that his hepatitis C is the result of the immunizations administered in service.  However, while the Veteran is competent to testify that he was inoculated in service, he is not competent to relate those inoculations to his hepatitis C, as this is considered to be a medically complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  As such, the Veteran's assertions are insufficient to link his hepatitis C to his military service.

Unfortunately, no medical professional has related the Veteran's hepatitis C to any in-service inoculations, which are his only in-service risk factors; and the one opinion that was authored reached the opposite conclusion.
 
As such, the evidence does not support a finding that the Veteran's hepatitis C is related to his active service, including to inoculations administered in service.  Nor is the evidence both in support of the Veteran's claim and against the Veteran's claim so evenly balanced as to allow for a finding in favor of the Veteran.  Although the Veteran does have a recognized risk factor for the contraction of hepatitis C in service, the overwhelming majority of his risk factors, which have been determined to be the more likely sources of his infection, post-date his active service.  Therefore, the preponderance of the evidence is against the Veteran's claim for service connection, and the "benefit of the doubt" rule does not apply. Accordingly, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hepatitis C is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


